Citation Nr: 1134596	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  07-17 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the reduction of the disability rating for chondromalacia of the patellofemoral joint of the left knee from 20 percent to 10 percent effective August 1, 2007, was proper.

2.  Entitlement to a disability rating in excess of 10 percent for chondromalacia of the patellofemoral joint of the left knee.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for fatigue (also claimed as sleep disturbance), to include as due to an undiagnosed illness.

5.  Entitlement to service connection for generalized muscle/joint pain, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for gastrointestinal problems, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for an alcohol problem.

8.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from March 1987 to June 1987 and from January 1988 to April 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).




	(CONTINUED ON NEXT PAGE)
Waiver

The Board notes that the appellant submitted additional evidence after the last supplemental statement of the case was issued in September 2010.  However, the documents submitted did not pertain to the issues currently on appeal.  Thus, these matters need not be remanded for additional consideration by the RO.  See 38 C.F.R. § 20.1304 (2010).

Procedural History

Left Knee Disorder

The appellant filed his initial claim of entitlement to service connection for a left knee disorder in April 1992.  In July 1992, the RO granted the appellant's claim and assigned a noncompensable disability rating.  In June 1999, the appellant's left knee disability rating was increased to 10 percent disabling, effective October 18, 1998.  In March 2004, the appellant's left knee disability rating was increased from 10 percent to 20 percent disabling, effective August 19, 2003.  A March 2005 rating decision continued the appellant's 20 percent disability rating for his left knee disorder.

In June 2006, the appellant filed an increased rating claim for his left knee disorder as well as claims of entitlement to service connection for a cervical spine disorder and a thoracic spine disorder.  He also petitioned to reopen a previously denied claim of entitlement to service connection for a right knee disorder.  In February 2007, the RO issued the appellant a letter, proposing to reduce his 20 percent disability rating for his left knee to 10 percent disabling.  The rating decision also denied the appellant's remaining service connection claims.  In May 2007, the RO issued the appellant an administrative decision, which reduced his left knee disorder from 20 percent to 10 percent disabling, effective August 1, 2007.  Later in May 2007, the appellant submitted a notice of disagreement (NOD) with this rating reduction as well as the denial of his service connection claims.  A statement of the case (SOC) was issued for these claims in November 2007, and the appellant timely perfected his appeal in January 2008.
In September 2009, the appellant testified before the undersigned Veterans Law Judge during a Board video conference hearing.  A transcript of that proceeding has been prepared and incorporated into the record.

In November 2009, these claims came before the Board.  At that time, the Board reopened the appellant's claim of entitlement to service connection for a right knee disorder, but denied the claim on the merits.  The Board also denied the appellant's claims of entitlement to service connection for a cervical spine disorder and a thoracic spine disorder.  The question of whether the reduction of the appellant's disability evaluation for his service-connected left knee disorder was remanded to the Appeals Management Center (AMC) to schedule the appellant for a VA examination to determine the current severity of his service-connected left knee disorder.  Such development having been accomplished, this claim is returned to the Board for adjudication.

The Board notes that this appeal originally arose from the appellant's disagreement with the RO's decision to reduce his disability rating for a left knee disorder from 20 percent to 10 percent effective from August 1, 2007.  The Board recognizes that a claim stemming from a rating reduction action is a claim for restoration of the prior rating, not a claim for an increased rating.  See Peyton v. Derwinski, 1 Vet. App. 282 (1991); see also Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  The Board has thus given careful consideration to the question of whether a claim of entitlement to an increased rating for a left knee disorder is in appellate status.

In this case, the appellant's NOD and subsequent argument has asserted his belief that his symptoms meet the criteria for a higher disability rating for his left knee disorder.  The Board believes it is most reasonable to construe the procedural history in this case as raising an appeal to the Board of both the issue of whether the 2007 rating reduction was proper and the issue of whether an increased rating for a left knee disorder is otherwise warranted; this understanding of the procedural history appears to be consistent with the understanding of the RO as well as what the appellant and his representative have been led to believe.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).

Remanded Issues

The issues of entitlement to service connection for PTSD, fatigue, generalized muscle/joint pain, gastrointestinal problems, an alcohol problem, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC, in Washington, DC.  The appellant will be notified if any further action on his part is required.


FINDINGS OF FACT

1.  A September 2003 rating decision increased the appellant's disability rating for a left knee disorder from 10 percent to 20 percent, effective August 19, 2003.

2.  A February 2007 rating decision proposed to reduce the disability rating for the appellant's left knee disorder from 20 percent to 10 percent.  The appellant was notified of the proposed reduction in February 2007 and was notified that he had 30 days to request a hearing and 60 days to submit additional evidence.

3.  A May 2007 rating decision reduced the appellant's disability rating for a left knee disorder from 20 percent to 10 percent, August 1, 2007.  The 20 percent rating was in effect for less than five years.

4.  The May 2007 decision reducing the rating for a left knee disorder was properly based upon the following: the appellant experienced painful motion of the left knee; there is no evidence of ankylosis, recurrent subluxation or lateral instability; flexion was not limited to 60 degrees or lower; extension was not limited to 5 degrees or higher; cartilage was not dislocated or removed; and there was no impairment of the tibia and fibula.

5.  The evidence does not demonstrate that the appellant's service-connected left knee disorder is so exceptional or unusual that referral for extraschedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The May 2007 reduction of the disability rating for a left knee disorder from 20 percent to 10 percent, effective from August 1, 2007, was proper, and restoration of the 20 percent rating is not warranted.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107, 5112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.105(e), 3.159, 4.7, 4.14, 4.40, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5256 - 5263 (2010).

2.  The criteria for a rating in excess of 10 percent for a left knee disorder, from August 1, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256 - 5263 (2010).

3.  Application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation provides, among other things, for notice and assistance to claimants under certain circumstances.  VA has issued final rules to amend adjudication regulations to implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The intended effect of the regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits, or who attempts to reopen a previously denied claim.

Duty to Notify

The RO sent the appellant a letter in February 2007 explaining the proposed reduction in VA benefits for his service-connected left knee disorder.  The letter explained that the RO proposed to reduce the appellant's disability rating from 20 percent disabling to 10 percent disabling based on the medical evidence of record in the claims file.

The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), requesting the claimant to provide evidence in his possession that pertains to the claim.

Under the circumstances of this case, where the increased rating issue on appeal has arisen from the appellant's disagreement with a rating reduction action taken by the RO rather than a claim more directly initiated by the appellant, there appears to have not been any VCAA letter sent to the appellant specifically in connection with the increased rating claim.  However, the Board notes that since the increased rating issue in this case may be considered a downstream issue from that of the rating reduction (for which notice was provided, as discussed above), another VCAA notice is not required.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the United States Court of Appeals for Veterans Claims (the Court) has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the veteran was furnished proper VCAA notice with regard to the upstream issue.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).

To any extent that VCAA notice may be considered deficient in this case for any reason, after reviewing the claims file, the Board finds that the claimant has not been prejudiced because he has actual knowledge of the applicable laws and regulations, which set forth the necessary criteria for the benefits currently sought.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby). 

Significantly, the Board notes that the appellant's arguments in this case have made specific reference to elements of the rating criteria pertinent to the symptoms for which he seeks compensation.  This indicates that his pursuit of this appeal has had the benefit of actual knowledge of the rating requirements.  Moreover, the appellant is represented by a national service organization, which would have actual knowledge (and has demonstrated actual knowledge in arguments presented on the appellant's behalf) of the information necessary to substantiate the appellant's claims as well as the responsibilities of VA and the appellant in identifying and obtaining relevant evidence.  It is appropriate to assume that the appellant's representative included information concerning the elements of the claim in its guidance to the appellant.  

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  Additionally, this notice must include notification that a disability rating and an effective date for the award of benefits will be assigned if the benefits are awarded.  Id. at 488.


In this case, the Board has found that the appellant has actual knowledge of the pertinent information through the capable representation of his national service organization.  Additionally, the Board notes that a March 2009 VCAA letter sent in connection with this claim provided the appellant with actual knowledge of the information contemplated by Dingess.  The appellant was made aware of the types of evidence necessary to establish a disability rating and an effective date for any rating that may be granted, and the letter explained how VA determines disability ratings and effective dates.  He was also afforded an additional adjudication of his claim in September 2010.

The appellant has actual knowledge of the contents of all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the appellant has not demonstrated any prejudice with regard to the content of notice in this case.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  See Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme Court (Supreme Court) has recently reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting review of decision of the Board, a court shall take due account of rule of prejudicial error.  The Supreme Court in essence held that -except for cases in which VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim- the burden of proving harmful error must rest with the party raising the issue; the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

As the Board finds that the appellant already has actual knowledge of all of the essential information that would be provided in any corrective VCAA notice that would be sent to the appellant upon any remand at this time, the Board finds that no useful purpose would be served by further delay of this appeal to remand for provision of just such notice.

Duty to Assist

The Board also concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the appellant with appropriate VA examinations in December 2006 and August 2010.  There is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected left knee disorder since he was last examined.  See 38 C.F.R. § 3.327(a) (2010).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The VA examination reports are thorough and supported by VA outpatient treatment records.  The examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Additionally, the Board finds there has been substantial compliance with its November 2009 remand directives.  The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the AMC scheduled the appellant for a medical examination and the appellant attended that examination.  The AMC later issued a supplemental statement of the case in September 2010.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claims based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2010).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the appellant is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The appellant has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the appellant has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected.

II.  Propriety of the Rating Reduction and Increased Disability Rating

Governing Law and Regulations

A claim stemming from a rating reduction action is a claim for restoration of the prior rating, not a claim for an increased rating.  See Peyton v. Derwinski, 1 Vet. App. 282 (1991); Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  Where the reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  See 38 C.F.R. § 3.105(e) (2010).

The Board finds that in reducing the rating, the RO complied with the procedures outlined under 38 C.F.R. § 3.105(e).  A review of the notice shows that it was mailed to the latest address of record, and that it informed the appellant of the procedures for the presentation of evidence, the right to a hearing, and representation options.  The effective date of the reduction also complied with the timing requirement discussed above.  The appellant has not made any contention to the contrary with regard to such procedural requirements.

The Board will now address the specific issue of whether the rating reduction was warranted.  VA regulation 38 C.F.R. § 3.344 pertains to disabilities which are likely to improve and examination reports indicating improvement.  In Brown v. Brown, the Court noted that this regulation applied to ratings, which had been continued for long periods of time at the same level (five years or more).  See Brown v. Brown, 5 Vet. App. 413 (1993).  In the present case, the 20 percent rating was in effect less than five years, and thus various provisions of 38 C.F.R. § 3.344, pertaining to stabilization of disability ratings, do not apply; reexamination disclosing improvement will warrant a rating reduction.  See 38 C.F.R. § 3.344(c).  Nevertheless, the Court noted in Brown that there are several general VA regulations that apply to all rating reductions regardless of whether the rating has been in effect for five years or more.  Id. at 420-21.

Specifically, VA regulation 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  Furthermore, VA regulation 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-21; see 38 C.F.R. §§ 4.2, 4.10.  A claim as to whether a rating reduction was proper must be resolved in a veteran's favor unless the Board concludes that a fair preponderance of evidence weighs against the claim.  See Brown, 5 Vet. App. at 421.

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 2002).  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2010).  While a veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and increase in the disability rating is at issue, it is generally the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

The Board notes that if VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Cf. McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board finding that veteran had disability "at some point during the processing of his claim," satisfied service connection requirement for manifestation of current disability); Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court found no basis for drawing a distinction between initial ratings and increased rating claims for applying staged ratings.  Accordingly, it was held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

If there is a question as to which evaluation to apply to a veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse through either atrophy, the condition of the skin, absence of normal callosity or the like.  See 38 C.F.R. § 4.40 (2010).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare-ups.  See 38 C.F.R. § 4.14 (2010).  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the schedule's intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59 (2010).

The standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.71a (2010).  For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  See 38 C.F.R. § 4.71a, Plate II (2010).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, any limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than is normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are related considerations.  See 38 C.F.R. § 4.45 (2010).  For the purpose of rating disability from arthritis, the knee is considered a major joint.  See 38 C.F.R. § 4.45 (2010).

The appellant's left knee disorder has been rated under DC 5010, for arthritis.  See 38 C.F.R. § 4.71a (2010).  

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  See 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010 (2010).  Diagnostic Code 5010, used to rate traumatic arthritis, directs that the evaluation of arthritis be conducted under DC 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71a, DC 5003 (2010).  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, DC 5003 (2010).  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  See 38 C.F.R. § 4.71a, DC 5003, Note 1 (2010).

A claimant who has arthritis and instability of the knee may be rated separately under DC 5003 and DC 5257, and rating a knee disability under both of these codes does not amount to pyramiding.  See 38 C.F.R. § 4.14 (2010); VAOPGCPREC 
23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate rating must be based on additional compensable disability.

Separate ratings may also be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with disability.  See VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  See 38 C.F.R. § 4.6 (2010).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  See 38 C.F.R. §§ 4.2, 4.6 (2010).

Under DC 5256, a 30 percent rating is warranted for ankylosis of the knee with favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is warranted ankylosis of the knee with flexion between 10 degrees and 20 degrees.  A 50 percent rating is warranted for ankylosis of the knee with flexion between 20 degrees and 45 degrees, and a 60 percent rating is warranted for extremely unfavorable ankylosis of the knee, with flexion at an angle of 45 degrees or more.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256 (2010).  

Under DC 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a, DC 5257 (2010).  Where the criteria for a compensable rating under a diagnostic code are not met, and the schedule does not provide for a 0 percent rating, as in DC 5257, a 0 percent rating will be assigned when the required symptomatology is not shown.  See 38 C.F.R. § 4.31 (2010).

DC 5258 provides for a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  See 38 C.F.R. § 4.71a, DC 5258 (2010).  

DC 5259 provides for a 10 percent rating for symptomatic removal of semilunar cartilage.  See 38 C.F.R. § 4.71a, DC 5259 (2010).  

DC 5260 provides a 10 percent rating for limitation of flexion of the leg to 45 degrees.  A 20 percent rating is warranted for limitation of flexion of the leg to 30 degrees, and a 30 percent rating is warranted for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, DC 5260 (2010).  

DC 5261 provides a 10 percent rating for limitation of extension of the leg to 10 degrees.  A 20 percent rating is warranted for limitation of extension of the leg to 15 degrees.  A 30 percent rating is warranted for limitation of extension of the leg to 20 degrees.  A 40 percent rating is warranted for limitation of extension of the leg to 30 degrees, and a 50 percent rating is warranted for limitation of extension of the leg to 45 degrees.  See 38 C.F.R. § 4.71a, DC 5261 (2010).  


DC 5262 provides a 10 percent rating for impairment of the tibia and fibula with slight knee or ankle disability.  A 20 percent rating is warranted for impairment of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating is warranted for malunion of the tibia and fibula with marked knee or ankle disability, and a 40 percent rating is warranted for nonunion of the tibia and fibula, with loose motion, requiring a brace.  See 38 C.F.R. § 4.71a, DC 5262 (2010).  

Propriety of the Rating Reduction

Considering first the procedural requirements of a rating reduction, the Board observes that certain safeguards, such as at least 60 days notice of the proposed reduction, are required by regulation.  See 38 C.F.R. § 3.105(e) (2010).  However, such requirements exist only in cases in which the reduction in question would "result in reduction or discontinuance of compensation payments currently being made."  See 38 C.F.R. § 3.105(e) (2010), see O'Connell v. Nicholson, 21 Vet. App. 89, 92 (2007).  In the present case, the Board finds that the RO has complied with all of the appropriate regulations and notice requirements necessary for a rating reduction.

The appellant contends that the reduction of the rating assigned for his service-connected left knee disorder, from 20 to 10 percent was improper.  In his May 2007 NOD, he claimed that he believed the organization VA sent him to in December 2006 for his VA examination was not the proper facility that he should have been referred to.  He further asserted that he believed he should be provided with a compensation evaluation with an orthopedic surgeon rather than a physical therapist.  By way of the May 2007 rating decision, the RO reduced the 20 percent disability rating assigned for the left knee disability, to 10 percent, effective August 1, 2007.  The RO based the decision on the December 2006 VA examination.

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the restoration or award of a 20 percent rating for the appellant's left knee disorder.

The record reflects that the RO originally assigned the 20 percent rating for the left knee disorder based on findings made on the VA examination in January 2004.  At that time, the appellant reported that he had worked as an electrician through the years until one and half years ago, when he could not squat or climb anymore because of his left knee.  He stated that his left knee became swollen at times.  X-rays were accomplished of his left knee, including magnetic resonance imaging in November 1998, which revealed some degenerative changes in both of his meniscus, but this was not felt to be symptomatic.  At the time of the examination, the appellant reported experiencing popping and swelling in his left knee, for which he wore a knee brace.  He also complained of pain with squatting and climbing.  See VA Joints Examination Report, January 8, 2004.

Upon physical examination, he had a range of motion of 0 to 95 degrees.  With a five-pound weight on his left ankle, he went from -10 degrees to 95 degrees.  He had some pain on transverse motion of the patella with the quadriceps relaxed.  He had one-quarter inch atrophy of the quadriceps muscle in the left compared to the right, measured three inches superior to the patella and compared with the right asymptomatic knee.  He also has a +1 subpatellar crepitation when standing, squatting, and coming up from a squatting position.  Id.

The VA examiner's impression was chondromalacia of the left patellofemoral joint.  It was noted that this was not demonstrated on X-rays taken in July 2003, but it was noted that this is often the case with chondromalacia, as it is an articulate cartilage problem which is not shown, except in the advanced stages, with a plain X-ray.  Overall, it was concluded that the appellant had significant functional impairment of no excessive squatting, climbing, no kneeling, no prolonged standing and walking for more than an hour without rest, and no running activities.  Id.

As a consequence, the RO granted a 20 percent rating, based on a loss of motion of leg flexion, weakness, lack of endurance, and functional loss because of pain.  It was held that the appellant's functional impairment and disability picture more closely approximated the 20 percent level under the provisions of Deluca v. Brown, 8 Vet. App. 202 (1995).  

In December 2006, the appellant participated in a second VA joints examination.  It was noted that household chores such as lawn work or gardening that required squatting or kneeling increased the appellant's left knee pain.  At the time of the examination, the appellant complained of both sharp and dull pain that was constant in nature and retropatellar in nature with popping and clicking.  The appellant denied any locking or giving way.  He complained of intermittent swelling, but denied any significant flare-ups or incapacitating left knee pain in the prior year.  See VA Joints Examination Report, December 8, 2006.

Objective findings noted that the appellant was in no apparent acute distress.  He demonstrated normal heel-toe gait mechanics without the aid of an orthopedic assistive device.  There were no functional limitations on standing or walking into the clinic.  Upon physical examination, the appellant's left knee was demonstrative of normal clinical contour and negative interarticular effusion.  Active range of motion was to zero degrees of extension and zero to 120 degrees of flexion with retropatellar pain.  The appellant noted pain to palpation over the mediolateral joint line space.  Pain was reproduced with passive range of motion.  Cruciate and collateral ligaments were intact without evidence of instability pattern.  Lachman's and McMurray's testing was negative with negative anterior drawer signs.  There was moderate patellofemoral crepitus with terminal extension and positive patella grind.  Neurovascular status to the left knee was intact.  Id.

X-ray findings revealed normal mineralization with good preservation in the mediolateral joint line space.  There was early narrowing in the patellofemoral joint on the lateral projection.  There was no acute fracture or dislocation.  The X-ray impression was early patellofemoral arthritis of the left knee.  The VA examiner diagnosed the appellant with chondromalacia of the patella of the left knee with associated early patellofemoral arthritis.  Further, it was noted that the appellant's condition would give him difficulty with squatting, kneeling, climbing ladders, and walking long distances.  Id.

The appellant participated in a VA Gulf War examination in November 2008.  At that time, the appellant complained of a stiff left knee, but denied experiencing flare-ups of joint disease.  Upon physical examination, there was no evidence of joint swelling, effusion, tenderness or laxity.  There was no evidence of inflammatory arthritis and no joint ankylosis.  The appellant demonstrated full active range of motion of the left knee, from zero to 140 degrees.  The appellant was ultimately diagnosed with prepatellar bursitis and associated soreness of the left knee.  See VA Gulf War Examination Report, November 14, 2008.  

The appellant participated in a VA joints examination in August 2010.  At that time, he complained of continuous and increasing left knee pain.  The appellant reported the left knee giving way, stiffness, incoordination, decreased speed of joint motion, retropatellar crepitance with associated pain, effusion, swelling, and tenderness.  He did not endorse a left knee deformity, instability, weakness, dislocation, subluxation, locking, or flare-ups.  There were no constitutional symptoms or incapacitating episodes of arthritis.  The appellant was able to stand for approximately 15 to 30 minutes, but was unable to walk more than a few yards.  See VA Joints Examination Report, August 26, 2010.

Upon physical examination, the appellant's gait was normal.  There was no other evidence of abnormal weight bearing or loss of bone.  Though the appellant did experience subpatellar tenderness with crepitation, he did not experience left knee grinding or instability.  There were no abnormal tendons or bursae and no meniscus abnormality.  Range of motion measurements with active motion were zero to 110 degrees of left flexion and zero degrees of left extension, with objective evidence of pain following repetitive motion.  There was no evidence of joint ankylosis.  Id.

X-ray findings of the left knee revealed hypertrophic spur formation of the anterior and superior aspect of the patella.  Otherwise, soft tissue and osseous structures were normal.  There was no definite fracture, dislocation, or arthritic change.  There was also no joint effusion.  The impression was no acute osseous abnormalities.  The appellant's left knee disorder caused significant effects on his usual occupation, consisting of problems lifting and carrying.  As a result, he was assigned different duties and had increased absenteeism.  Id.


After considering the pertinent medical history as detailed above, the Board finds that the evidence supports reducing the appellant's rating for his service-connected left knee disorder from 20 percent to 10 percent disabling.  Indeed, to warrant a higher disability rating for his left knee disorder, the evidence must show: involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations (DC 5003, 5010); ankylosis of the knee (DC 5256); recurrent, moderate subluxation or lateral instability (DC 5257); dislocated cartilage (DC 5258); limitation of flexion to 30 degrees; limitation of extension to 15 degrees; or impairment of the tibia and fibula.  Here, the December 2006, November 2008 and August 2010 VA examinations did not reveal any diagnoses of ankylosis, the appellant specifically denied instability, weakness, dislocation, subluxation, locking and flare-ups.  He demonstrated nearly full range of motion on each examination.  Thus, the appellant's left knee disorder did not show sufficient limitation of motion or involvement of two or more major joint groups with occasional exacerbations.  See 38 C.F.R. § 4.71a, DCs 5003, 5010, 5256 - 5262.

With regard to the appellant's assertions that his service-connected left knee disorder has not improved, the Board recognizes that he is competent to report the symptomatology he experienced as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in this case, the clinical findings shown in December 2006, and in subsequent VA treatment records, support the reduction to a 10 percent disability rating for the left knee disorder, implemented in the May 2007 rating decision.  Specifically, during the January 2004 VA examination, the appellant stated that he experienced popping and swelling and that his knee was unstable, requiring him to wear a knee brace.  In December 2006, the objective findings noted that the appellant was in no apparent acute distress, as he demonstrated normal hell-toe gait mechanics without the aid of an orthopedic device.  He also did not endorse the prior DeLuca characteristics that were noted in January 2004.  Accordingly, the Board places greater probative weight to the actual clinical evaluations.  


As such, the Board finds restoration of a 20 percent rating for the appellant's service-connected left knee disorder is not warranted, and the reduction of his 20 percent evaluation was properly supported by evidence demonstrating actual improvement of the disability at issue.  The Board finds that the competent evidence satisfies the regulatory standards of 38 C.F.R. § 3.344(c) for the May 2007 rating reduction for his service-connected left knee disorder.  In conclusion, the RO's reduction of the appellant's left knee disorder disability rating, from 20 percent disabling to 10 percent disabling, was proper and warranted by the evidence of record.

Increased Disability Rating

With regard to the appellant's claim for an increased rating, in excess of 10 percent, for his left knee disorder, the Board notes that a review of the VA examination reports and VA treatment records shows that the appellant has consistently reported having chronic left knee pain.  Examinations have shown pain, tenderness, and crepitus in the knee, with minimal findings of swelling.  He has also reported stiffness in the left knee and that he periodically wears a knee brace, which relieves some of the pain.  Clinical findings have, however, shown that the appellant's left knee range of motion has been full or nearly full and varus and valgus stress tests were stable.  

Thus, a review of the record shows no evidence of limitation of left knee motion that would even reach a compensable level under DC 5260 and/or DC 5261.  Therefore, these diagnostic codes do not provide a basis for a rating in excess of 10 percent for the service-connected left knee disability.  Moreover, due to the actual range of motion demonstrated, separate evaluations for limited flexion and extension of the right knee under DC 5260 and/or DC 5261 are not warranted here, as is permitted by VAOPGCPREC 9-2004.  The Board has also considered whether any alternative diagnostic codes would allow for a rating in excess of 10 percent for the service-connected left knee disability.  However, ankylosis has not been shown or alleged (DC 5256), he has not been diagnosed with nonunion or malunion of the tibia and fibula (DC 5262), and there has been no finding of dislocated semilunar cartilage, and no episodes of locking or findings of effusions of the knee (DC 5258).
With regard to DC 5257, the Board concludes that the competent evidence of record does not support a separate compensable rating for the left knee under DC 5257, based on slight recurrent subluxation or lateral instability.  The record reflects that the appellant's left knee has consistently been found to be stable, and there has been no showing of left knee subluxation or lateral instability; thus, a separate rating is not warranted under DC 5257.

The Board has also considered whether any of the DeLuca factors or 38 C.F.R. § 4.40 or 4.45 have caused additional limitation so as to warrant any higher ratings.  Although the most recent VA examination in 2010 showed pain at the endpoints of range of motion after repetitive testing, prior VA examinations and records have shown full or nearly full range of left knee motion, with no pain at the end ranges.  The appellant has reported ongoing left knee pain, and the Board finds that the effects of pain reasonably shown to be due to his service-connected left knee disability are already contemplated by the 10 percent rating assigned.  See 38 C.F.R. § 4.71a, DC 5260.  In that regard, as described above, the medical evidence indicates that although the appellant had some painful motion, the pain did not in effect limit his motion to such a degree that it was analogous to ankylosis (DC 5200), or to a compensable rating under DCs 5260 and 5261.  

Additionally, the Board notes that the VA examiner in 2010 did not find that repetitive testing of the knee was limited by fatigue and weakness.  There is no indication in the current record that pain, fatigue, or weakness due to disability of the left knee causes functional loss greater than that contemplated by the currently assigned 10 percent rating.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, supra.  The Board notes that without taking into consideration the appellant's complaints regarding his left knee, the current 10 percent evaluation could not be justified.  Thus, the overall evidence fails to show that pain or other symptoms such as fatigue or weakness resulted in additional functional limitation such as to enable a finding that the appellant's left knee disability picture more nearly approximates a 20 percent rating.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, supra.  In sum, the Board finds that, based on the preponderance of the evidence, the criteria for the next higher 20 percent rating for a left knee disorder have not been met at any time during the appeal period.
In conclusion, an award of or restoration of a 20 percent rating for the appellant's left knee disorder is not warranted.  As the preponderance of the evidence is against the award of an increased, 20 percent, rating, the benefit of the doubt doctrine is not applicable in the instant appeal and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

III.  Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010), Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.


Neither the appellant nor his representative expressly raised the matter of entitlement to an extraschedular rating.  The appellant's contentions have been limited to those discussed above, i.e., that his disability is more severe than is reflected by the currently assigned rating.  See Brannon v. West, 12 Vet. App. 32 (1998) [while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant].  Moreover, the appellant and his representative have not identified any factors which may be considered to be exceptional or unusual with respect to the service-connected left knee disorder and the Board has been similarly unsuccessful.

The record does not show that the appellant has required frequent hospitalizations for his service-connected left knee disorder.  There is no unusual clinical picture presented, nor is there any other factor, which takes the disability outside the usual rating criteria.

In short, the evidence does not support the proposition that the appellant's left knee disorder presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010).


ORDER

The reduction of the disability rating for chondromalacia of the patellofemoral joint of the left knee from 20 percent to 10 percent, effective August 1, 2007, was proper.

Entitlement to a disability rating in excess of 10 percent for chondromalacia of the patellofemoral joint of the left knee is denied.





	(CONTINUED ON NEXT PAGE)
REMAND

In July 2007, the appellant filed new claims of entitlement to service connection for PTSD, fatigue, generalized muscle/joint pain, gastrointestinal problems, an alcohol problem, and TDIU.  In December 2008, the RO issued a rating decision that denied all of the aforementioned claims.  In November 2009, the appellant submitted a NOD with this determination.  Because the filing of a NOD initiates appellate review, these claims must be remanded for the preparation of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

The RO must prepare of a statement of the case with respect to the issues of entitlement to service connection for PTSD, fatigue, generalized muscle/joint pain, gastrointestinal problems, an alcohol problem, and TDIU.  The RO must notify the appellant that to vest the Board with jurisdiction over these issues, a timely substantive appeal to an adverse statement of the case must be filed in accordance with the requirements outlined in 38 C.F.R. § 20.202.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


